Citation Nr: 0913776	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-01 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUES

1.  Entitlement to service connection for prostate cancer 
claimed as a result of exposure to herbicides.  

2.  Entitlement to service connection for cancer of the 
bladder to include as secondary to claimed prostate cancer.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 
1967.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the RO.  

The Board remanded the claims in May 2007 so that additional 
development of the evidence could be conducted.  

The issue of service connection for cancer of the bladder to 
include as secondary to claimed prostate cancer is addressed 
in the REMAND portion of the decision below and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

There is no competent medical evidence of record indicating 
that the Veteran currently has prostate cancer, or the 
residuals thereof.  


CONCLUSION OF LAW

The Veteran does not have a disability manifested by prostate 
cancer due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

With respect to the claim now on appeal being adjudicated by 
the Board, entitlement to service connection for claimed 
prostate cancer, the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  

VA notified the Veteran in February 2004 and May 2007 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  
The May 2007 correspondence provided notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  

There is no showing of any defect in notifying or assisting 
prejudices the Veteran or reasonably affects the fairness of 
this particular adjudication.  Indeed, he has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the following matter is ready for appellate review.  


Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he served in the Republic of Vietnam.  
38 C.F.R. § 3.307.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, prostate cancer shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307 are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

Hence, the veteran may establish service connection for his 
claimed prostate disorder by presenting evidence which shows 
that it was at least as likely as not that the disease was 
caused by in-service exposure to Agent Orange.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


Factual Background

The service treatment record, to include a January 1965 pre-
induction examination report and a July 1967 separation 
examination report, are negative for complaints or findings 
of a prostate disorder.  

The DD Form 214 confirms that the Veteran served in the 
Republic of Vietnam.  

The postservice VA medical records show that the Veteran was 
diagnosed with bladder cancer in June 2003 and underwent 
surgery in July 2003.  A July 2003 nursing note shows that he 
was status post radical retro-pubic prostatectomy with 
creation of ileal loop secondary to bladder cancer.  

A May 2004 VA medical note indicates that the Veteran did not 
have prostate cancer.  It added that the Veteran had 
transitional cell cancer of the bladder.  

Pursuant to the Board's May 2007 remand a VA examination was 
to be conducted, in pertinent part, to determine the nature, 
extent and likely etiology of his claimed prostate cancer.  
Specifically, the examiner was requested to opine on the 
medical question as to whether the Veteran had prostate 
cancer.  This ordered examination was conducted in November 
2008.  

A review of the November 2008 VA examination report shows 
that the examiner took and reported a comprehensive medical 
history.  The Veteran was noted to have undergone a 
transurethral resection of the bladder in April 2003.  A 
later July 2003 radical prostatectomy was also reported to 
have occurred.  

The examiner opined that the Veteran did not have a history 
of prostate cancer.  The examiner commented that the Veteran 
did have a history of bladder cancer and that the prostate 
was removed along with the bladder.  Pathology was reported 
to show benign prostatic tissue.  

The examiner additionally noted that it was routine procedure 
that the prostate was removed at the time the bladder was 
removed; since the prostate was adjacent to the bladder there 
was always a possibility of the spread of the bladder cancer 
to the prostate.  

The VA examiner concluded by indicating that, while the 
Veteran had a history of bladder cancer , he did not have a 
history of prostate cancer.  By an addendum dated in January 
2009 the examiner noted that the veteran's claims folder had 
been reviewed, and that no change of his previously proffered 
opinions were necessary.  


Analysis

The Veteran claims to have prostate cancer as a result of in-
service herbicide exposure.  See February 2004 from the 
veteran's representative.  

Following a review of the evidentiary record, the Board finds 
that service connection for prostate cancer is not warranted.  
In this respect, the record is devoid of any showing of 
primary cancer of the prostate gland.  

The post service evidence does not showing of a diagnosis of 
prostate cancer (or the residuals thereof) provided by a 
medical professional, or objective evidence of a chronic 
disability due to prostate cancer.  A valid claim requires 
proof of a present disability.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In the absence of competent evidence of a present disability, 
there cannot be a valid claim of service connection.  
Brammer.  Although the Veteran has claimed that he believes 
he has a disability manifested by prostate cancer as a result 
of his being exposed to herbicides during his active military 
service, as a layperson he is not competent to establish this 
by his own assertions.  Espiritu.  

As noted the medical evidence on file is devoid of a finding 
(either past or present) of prostate cancer.  As was noted in 
the course of the November 2008 VA examination, the examiner 
commented that the Veteran did not have prostate cancer, or a 
history of prostate cancer.  

Accordingly, the preponderance of the evidence is against 
this claim of service connection for prostate cancer.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert.  


ORDER

Service connection for claimed prostate cancer is denied.  


REMAND

As indicated, the claim of service connection for cancer of 
the bladder to include as secondary to claimed prostate 
cancer was remanded in May 2007.  Unfortunately, some of the 
ordered development remains to be completed.  Accordingly, 
remand is mandatory.  Stegall v. West, 11 Vet. App. 268 
(1998).

As noted, service connection has been denied for service 
connection for prostate cancer.  However, service connection 
for bladder cancer may still be established on a direct 
basis.  

In this regard, the Board notes that, as part of the May 2007 
remand, the RO was instructed to afford the Veteran a VA 
examination to, in pertinent part, determine the nature, 
extent and "likely etiology" of the Veteran's claimed 
cancer of the bladder.  The examiner was also asked to 
respond to the following:  "Is any diagnosed cancer of the 
bladder at least as likely as not (e.g., 50 percent or 
greater likelihood) due to the claimed prostate cancer, if 
found, or other event or incident of [the Veteran's] period 
of active service?"  

The examination was conducted in November 2008, and review of 
the examination report itself indicates "[t]his provider has 
been asked to evaluate the patient to determine the nature, 
extent, and likely etiology of his claim of prostate cancer 
and cancer of the bladder."  

The VA examiner noted that the Veteran did have a history of 
bladder cancer, but did not have a history of prostate 
cancer.  However, the examiner did not render a medical 
opinion concerning whether the Veteran's bladder cancer was 
related to an "other event or incident of his [the 
Veteran's] period of active service."  Additional action is 
therefore required.  Stegall.  

The Board observes that the Veteran's representative 
commented as part of his March 2009 Appellant's Post-Remand 
Brief that the November 2008 VA examiner "did not provide an 
etiology on the bladder cancer."  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order obtain 
information concerning his treatment for 
bladder cancer.  Based on his response, 
the RO should obtain all indicated 
records from the identified treatment 
source.  

The Veteran also should be notified that 
he should submit competent or medical 
evidence to support any assertion that 
his bladder cancer is due to Agent Orange 
exposure or another event or incident of 
his period of active service.  

2.  Then, the RO should arrange for 
further review of the Veteran's claims 
file by a VA health care provider in 
order to amplify on the statements 
provided in connection with an 
examination of the Veteran in November 
2008.  The examiner should review the 
claims file and should then provide 
written responses, in a typed report, 
based on the November 2008 examination 
findings, to the following medical 
question:  

Is the diagnosed cancer of the bladder at 
least as likely as not (e.g., 50 percent 
or greater likelihood) due to Agent 
Orange exposure or other event or 
incident of [the Veteran's] period of 
active service?  

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for cancer of the bladder to 
include as secondary to claimed prostate 
cancer.  If the benefit sought on appeal 
remains denied, the RO should issue a 
Supplemental Statement of the Case, and 
the Veteran and his representative should 
be afforded time in which to respond 
thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


